DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 7/26/2022 does not constitute new matter, and has been accepted by Examiner.	


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant argues that Yang in view of Xue does not disclose the newly added limitation of:
the first speed threshold is used as a reference to determine whether to perform cell measurement on adjacent cells in the public LTE network when a moving speed of the UE changes from high to low; and
the second speed threshold is used as the reference to determine whether to perform cell measurement on adjacent cells in the public LTE network when the moving speed of the UE changes from low to high.

Examiner would like to introduce the newly cited reference of Zou et al. Wherein Zou does disclose said limitations of 
The first speed threshold is used as a reference to determine whether to perform cell measurement on adjacent cells in the public LTE network when a moving speed of the UE changes from high to low ([0050]: wherein when the user equipment is in LOW speed category, it can either remain with the microcell or handoff/reselect from larger cell to smaller cell, hence it was at high speed before using larger cell); and
the second speed threshold is used as the reference to determine whether to perform cell measurement on adjacent cells in the public LTE network when the moving speed of the UE changes from low to high ([0050]: wherein the EU is in HIGH speed category and may stay in macrocell or reselect to the macrocells from microcells, when EU was slower using a smaller cell).
It would have been obvious before the effective filing date of the claimed invention to incorporate Zou’s disclosure for better load balancing.  

	Due to the broadness of the claim language, the claims are still not yet in condition for allowance, and are still rejected as explained above and as shown below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7, 9, 11, 13, and 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0022073; hereinafter Yang) in view of Xue et al. (US 8,457,038; hereinafter Xue) in further view of Zou et al. (US 2011/0250891; hereinafter Zou).

Regarding claims 1, 5, 9, and 13 Yang discloses the network configuration method, applied to a base station in a high-speed-railway dedicated network, the method comprising: 
receiving a random access request from user equipment (UE) ([0158]: wherein if the UE is below a threshold speed, UE sends a measurement report or nearby cell being stronger; Fig. 6, step 607 [0196]); and 
sending a radio resource control connection reconfiguration signaling to the UE, wherein the radio resource control connection reconfiguration signaling carries a first speed threshold configured to instruct the UE to perform cell measurement on adjacent cells in a public Long Term Evolution (LTE) network when the UE moves at a speed less than the first speed threshold ([0158]: wherein if the UE is below a threshold speed, UE sends a measurement report or nearby cell being stronger; Fig. 6, step 609: sending to the UE measurement configurations and reporting triggering conditions, i.e. relative speed threshold condition/trigger which is then used to trigger measurement reports at steps 613 and 615: [0195]-[0196]),

Yang discloses all the particulars of the claim but is unclear about the limitations of
a second speed threshold configured to instruct the UE to perform no cell measurement on the adjacent cells in the public LTE network when UE moves at a speed greater than the second speed threshold, wherein the second speed threshold is not less than the first speed threshold 
However, Xue does disclose said limitation of a second speed threshold configured to instruct the UE to perform no cell measurement on the adjacent cells in the public LTE network when UE moves at a speed greater than the second speed threshold, wherein the second speed threshold is not less than the first speed threshold (Fig. 7, Col 7, lines 28-49: wherein velocities above 10MPH or 20MPH does not trigger measurement and handoff).
It would have been obvious before the effective filing date of the claimed invention to incorporate Xue’s disclosure to reduce unnecessary handoffs wasting resources.  
Yang in view of Xue discloses all the particulars of the claim but is unclear ab out the limitations of 
the first speed threshold is used as a reference to determine whether to perform cell measurement on adjacent cells in the public LTE network when a moving speed of the UE changes from high to low; and
the second speed threshold is used as the reference to determine whether to perform cell measurement on adjacent cells in the public LTE network when the moving speed of the UE changes from low to high.

However, Zou does disclose said limitations of 
the first speed threshold is used as a reference to determine whether to perform cell measurement on adjacent cells in the public LTE network when a moving speed of the UE changes from high to low (Fig. 6; when UE moving from HIGH to LOW speed threshold 605; [0050]: wherein when the user equipment is in LOW speed category, it can either remain with the microcell or handoff/reselect from larger cell to smaller cell, hence it was at high speed before using larger cell); and
the second speed threshold is used as the reference to determine whether to perform cell measurement on adjacent cells in the public LTE network when the moving speed of the UE changes from low to high (Fig. 6; when UE moving from anywhere lower than point 610; [0050]: wherein the EU is in HIGH speed category and may stay in macrocell or reselect to the macrocells from microcells, when EU was slower using a smaller cell).
It would have been obvious before the effective filing date of the claimed invention to incorporate Zou’s disclosure for better load balancing.  


Regarding claims 3, 7, 8, 11, and 15, Yang discloses the method according to claim 1, wherein the radio resource control connection reconfiguration signaling further carries relevant information of an adjacent first cell in the public LTE network, wherein the relevant information of the first cell is configured to instruct the UE to perform cell measurement on the first cell according to the relevant information when the UE moves at a speed less than the first speed threshold ([0164]: the network instructs the UE to monitor for certain beacon signals for handover). 

Regarding claims 17 and 18, Zou discloses the method according to their respective independent claims 1 and 5, wherein: 
the second speed threshold is not used as the reference when the moving speed of the UE does not decrease to the first speed threshold (Fig. 6; when UE moving from anywhere slower than the LOW threshold 605; [0050]: wherein the EU is in HIGH speed category and may stay in macrocell); and 
the second speed threshold is not used as the reference when the moving speed of the UE decreases below the first speed threshold and the moving speed begins to rise but does not rise to the second speed threshold (Fig. 6, when UE is in MEDIUM speed, which is above the LOW threshold point 605 but not hitting the HIGH speed threshold 610) .




Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Xue in further view of Zou in further view of  Losh et al. (US 2005/0020203; hereinafter Losh).

Regarding claims 4, 8, 12, and 16 Yang in view of Xue in further view of Zou discloses all the particulars of the claim but is unclear about the limitation of the method according to claim 3, wherein the relevant information of the first cell is obtained in advance by at least one of: 
configuring the relevant information of the adjacent first cell in the public LTE network into the base station in the high-speed-railway dedicated network, when the base station in the high-speed-railway dedicated network or a base station in the public LTE network is established initially; 
obtaining the relevant information of the adjacent first cell in the public LTE network via an X2 communication message when an X2 interface connection to an adjacent base station in the public LTE network is established initially; or 
obtaining the relevant information of the adjacent first cell in the public LTE network by communicating with the adjacent base station in the public LTE network via the X2 communication message when the random access request is received from the UE for the first time.

However, Losh does disclose the limitation of 
wherein the relevant information of the first cell is obtained in advance by at least one of: 
configuring the relevant information of the adjacent first cell in the public LTE network into the base station in the high-speed-railway dedicated network, when the base station in the high-speed-railway dedicated network or a base station in the public LTE network is established initially ([0049]-[0050]: where the MS receives stores Neighbor List and other handover list sets from the RAN 14 and serving base station beforehand); 
obtaining the relevant information of the adjacent first cell in the public LTE network via an X2 communication message when an X2 interface connection to an adjacent base station in the public LTE network is established initially; or 
obtaining the relevant information of the adjacent first cell in the public LTE network by communicating with the adjacent base station in the public LTE network via the X2 communication message when the random access request is received from the UE for the first time.
It would have been obvious before the effective filing date of the claimed invention to incorporate Losh’s disclosure to provide handover information in advance to cut down on unnecessary signaling.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUCK HUYNH/           Primary Examiner, Art Unit 2644